Citation Nr: 1001708	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-17 086	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1.  Entitlement to service connection for alcohol dependence.  

2.  Entitlement to an initial compensable rating before 
January 27, 2004 and an initial rating higher than 50 percent 
beginning January 27, 2004, for major depressive disorder.  

3.  Entitlement to a compensable rating before September 25, 
2009, and a rating higher than 10 percent beginning September 
25, 2009, for a left wrist disability.  

4.  Entitlement to a compensable rating before September 25, 
2009, and a rating higher than 10 percent beginning September 
25, 2009, for degenerative joint disease of the right ankle.  

5.  Entitlement to a compensable rating for degenerative 
joint disease of the left ankle.    

REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1976 to October 1979 and from May 1981 to December 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In June 2007, the Veteran appeared at the RO and testified at 
a videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the claims file.  

In September 2007, the Board promulgated a decision, which 
reopened the claims of service connection for alcohol 
dependence and a bilateral foot disability, and which denied 
claims of a higher rating for a low back disability and left 
Achilles tendonitis.  The Board also remanded the issues of 
the reopened claims for alcohol dependence and bilateral foot 
disability, as well as the issues of a higher rating for 
major depressive disorder, a left wrist disability, and 
degenerative joint disease of the ankles.  

In an October 2009 decision, the RO granted service 
connection for plantar fasciitis (claimed as a bilateral foot 
disability), granted a 10 percent rating for left wrist 
arthritis effective from September 25, 2009, and granted a 10 
percent rating for right ankle degenerative joint disease 
effective from September 25, 2009.  The Veteran continued his 
appeal for higher ratings, and the case was returned to the 
Board for consideration.  


FINDINGS OF FACT

1.  In January 2004, the Veteran filed an application to 
reopen a claim of service connection for alcohol dependence; 
he canceled, without any reasons given, a scheduled VA 
examination in September 2009 that was necessary to determine 
whether his current alcohol dependence, in remission, was 
caused by or made worse by a service-connected disability.  

2.  From the effective date of service connection until 
January 27, 2004, the service-connected major depressive 
disorder is not shown to be productive of mild occupational 
and social impairment, to equate to occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or to require 
continuous medication to control symptoms; beginning January 
27, 2004, the major depressive disorder is shown to be 
productive of no more than considerable social and industrial 
impairment and occupational and social impairment with 
reduced reliability and productivity due to various symptoms.  

3.  The service-connected left wrist disability prior to 
September 25, 2009 is manifested by full grip strength and 
pain-free range of motion of 70 degrees of flexion, 80 
degrees of extension, 15 degrees of ulnar deviation, and 20 
degrees of radial deviation, with X-ray evidence of minimal 
arthritic changes; the left wrist disability beginning 
September 25, 2009 is manifested by range of motion of 75 
degrees of extension, 85 degrees of flexion, 45 degrees of 
ulnar deviation and radial deviation, and 90 degrees of 
supination and pronation, with mild pain, without X-ray 
evidence of arthritis.     



4.  The service-connected right ankle degenerative joint 
disease prior to September 25, 2009 is manifested by normal 
range of motion of the ankle joint, without pain or swelling 
and with X-ray evidence of degenerative osteoarthritis; the 
right ankle disability beginning September 25, 2009 is 
manifested by normal range of motion of the ankle joint, 
without swelling and with mild tenderness and X-ray evidence 
of mild degenerative changes.  

5.  The service-connected left ankle degenerative joint 
disease prior to September 25, 2009 is manifested by normal 
range of motion of the ankle joint, without pain or swelling 
and with X-ray evidence of degenerative osteoarthritis; the 
left ankle disability beginning September 25, 2009 is 
manifested by normal range of motion of the ankle joint, 
without pain or swelling and with X-ray evidence of mild 
degenerative changes.  


CONCLUSIONS OF LAW

1.  The claim of service connection for alcohol dependence, 
on a direct basis, has no legal merit; and the claim of 
service connection for alcohol dependence on a secondary 
basis must be denied.  38 U.S.C.A. §§ 105, 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.1(m)(n), 3.301, 3.310, 
3.655 (2009).  

2.  The criteria for an initial compensable rating before 
January 27, 2004, and an initial rating higher than 50 
percent effective January 27, 2004, for major depressive 
disorder, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991, 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9434 (2009); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9434 
(1995).

3.  The criteria for a compensable rating before September 
25, 2009, and a rating higher than 10 percent beginning 
September 25, 2009, for a left wrist disability, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Codes 5003, 5010, 5215 
(2009).  

4.  The criteria for a compensable rating before September 
25, 2009, and a rating higher than 10 percent beginning 
September 25, 2009, for degenerative joint disease of the 
right ankle, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Codes 
5010, 5271 (2009).  

5.  The criteria for a compensable rating for degenerative 
joint disease of the left ankle have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.31, 4.71a, Diagnostic Codes 5010, 5271 (2009).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.    

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to the effect on daily 
life and as to the assigned or a cross-referenced Diagnostic 
Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2004, May 2004, and November 2007.  
The Veteran was notified of the evidence needed to 
substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
Veteran was also notified of the evidence needed to 
substantiate the claims for a higher rating, namely, evidence 
to show that the disabilities were worse and the effect the 
disabilities had on employment.  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The November 2007 notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable.  



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim); and of Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-
specific notice, namely, a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).  

To the extent the November 2007 VCAA notice was provided 
after the initial adjudication, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  The procedural defect was cured as after 
the RO provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the rating decision and 
supplemental statement of the case, both dated in October 
2009.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Timing error cured by VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.). 

On the initial rating for major depressive disorder, where, 
as here, service connection has been granted and the initial 
ratings have been assigned, the claim of service connection 
has been more than substantiated, the claim has been proven, 
thereby rendering 38 U.S.C.A. §5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Once the claim of service 
connection have been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disability, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for 
initial higher ratings.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128, 136 (2008).   



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the service treatment 
records and VA records.  The Veteran himself submitted a 
private medical report from R.W., Ph.D., a licensed 
psychologist.  He has not identified any additional records 
for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The Veteran was afforded VA examinations in March 2004 
(orthopedic and psychiatric)and September 2009 (orthopedic), 
specifically to evaluate the nature and severity of the 
conditions at issue.  There is no evidence in the record 
dated subsequent to the VA examinations that show a material 
change in the conditions to warrant a reexamination.  
38 C.F.R. § 3.327(a).

The Veteran was scheduled for a VA psychiatric examination in 
September 2009, but he canceled the examination, for reasons 
not given, despite a letter dated in August 2009 that 
notified him of the consequences for failing, without good 
cause, to report to a scheduled examination, including denial 
of the claim.  In a supplemental statement of the case mailed 
to the Veteran in October 2009, the RO noted the fact that 
the Veteran declined an examination.  The Veteran has not 
responded to the supplemental statement of the case, and he 
has not indicated any reason for his failure to report to the 
VA examination.  38 C.F.R. § 3.655.

In light of the foregoing, and in recognition of the fact 
that the claim for a higher rating for major depressive 
disorder essentially arises out of an initial claim for 
compensation, the Board proceeds to review and decide that 
claim based on the evidence that is of record, despite the 
fact that the Veteran declined a VA psychiatric examination 
in September 2009.  38 C.F.R. § 3.655.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Alcohol Dependence

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

As for claims of service connection for disability due to 
drug and alcohol abuse filed after October 31, 1990, the law 
prohibits an award of VA compensation for such disability, 
whether the claim is based on a theory of direct or secondary 
service connection.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. 
§§ 3.1(m)(n), 3.301, 3.310(a); VAOPGCPREC 11-96; VAOPGCPREC 
2- 97; Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

A claimant may be granted service connection for purposes of 
obtaining VA benefits other than compensation if entitlement 
to secondary service connection for drug and alcohol abuse is 
demonstrated pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 2- 
98 (Feb. 10, 1998); VAOPGCPREC 7-99 (June 7, 1999); Barela v. 
West, 11 Vet. App. 280 (1998).  

The Court in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), overruling Barela v. West, 11 Vet. App. 280 (1998), 
held that veterans can only recover for an alcohol or drug 
abuse disability secondary to a service-connected disability 
if they can adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder.  So compensation would 
only result where there is clear medical evidence 
establishing that the alcohol or drug abuse disability is 
indeed caused by a veteran's primary service-connected 
disability.  

Analysis

The Veteran filed an application to reopen a claim of service 
connection for alcohol dependence in January 2004, asserting 
that his condition occurred during service.  

Service documentation shows that the Veteran served on active 
duty from October 1976 to October 1979 and from May 1981 to 
December 1994.  Service treatment records show that he was 
treated at an inpatient program for alcohol dependence in 
1993.  

After service, records from VA indicate that the Veteran has 
been sober since 1993 and that he attended meetings of 
Alcoholics Anonymous.  For instance, at the time of a VA 
examination in February 1995, the Veteran was diagnosed with 
alcohol dependence, in remission for two years, currently 
continuing to go to Alcohol Anonymous regularly.  



In a statement, dated in January 2004, a private psychologist 
reported that the Veteran had a history of alcoholism, that 
he had been sober for eleven years, and that more than likely 
the alcoholism was an attempt to cope with depression and the 
alcoholism made the depression worse.  

At the time of a VA examination in March 2004, the examiner 
stated that the Veteran's alcoholism during service was 
probably covering depressive symptoms.  

In a rating decision in August 2004, the RO granted service 
connection for major depressive disorder, effective January 
1, 1995.  

In September 2007, the Board reopened the Veteran's claim of 
service connection for alcohol dependence and remanded the 
claim to the RO for further development.  The Veteran's 
records of inpatient treatment for alcohol dependence from 
the Tripler Army Hospital in 1993 were obtained, and an 
examination was scheduled to determine whether it was at 
least as likely as not that the Veteran's alcohol dependence, 
in remission, was either proximately due to or the result of 
his service-connected major depressive disorder or was made 
worse by the major depressive disorder.  

Records from Tripler Army Hospital show that the Veteran 
underwent alcohol rehabilitation.  He reported that he first 
consumed alcohol in childhood (age 5 or 6), first experienced 
intoxication as a teenager (age 16), and that he drank on a 
regular basis since about the age of 18, prior to service.  
During his inpatient stay, it was noted that the Veteran's 
psychiatric history was significant for clinical depression 
for which he received medication from May to June 1992, but 
that he did not report any symptoms of depression at that 
time.  The diagnosis was alcohol dependence.    

As for the scheduled VA examination in September 2009, 
documentation in the file indicates that the Veteran kept his 
appointment for a VA orthopedic examination, which was 
scheduled on the same day as his psychiatric examination, but 
that he canceled the psychiatric examination without 
providing any reasons, only stating that he would contact the 
RO.  

There is no evidence to show that he ever communicated with 
the RO to provide reasons for the cancellation of his 
examination or that he requested his examination be 
rescheduled.  

Upon consideration of the foregoing, it is noted that service 
medical records do show that the Veteran abused alcohol 
during service.  It is clear from the record, however, that 
the abuse of alcohol did not begin during service, and the 
Veteran does not claim that alcohol dependence actually began 
in service.  In any event, the law is also clear that service 
connection may not be established on a direct basis or on a 
secondary basis for a disease or injury the result of the 
abuse of alcohol.  The law prohibiting an award of VA 
compensation for disability due to alcohol abuse applies to 
claims filed after October 31, 1990.  Therefore, regardless 
of the character or quality of any evidence that the Veteran 
might submit, alcohol abuse that was incurred during military 
service cannot be recognized as a disability for which 
service connection may be granted.  38 U.S.C.A. §§ 105(a), 
1110, 1131; 38 C.F.R. §§ 3.1(m)(n), 3.301(a), 3.310(a).  

To the extent that current VA and private medical evidence 
shows that the Veteran has alcohol dependence, in remission, 
service connection for the condition is precluded by law.  
Where the law and not the evidence is dispositive, the claim 
of service connection for alcohol dependence is denied 
because of lack of legal entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

With respect to the claim for service connection for alcohol 
dependence as secondary to his service-connected major 
depressive disorder, the Board notes that service connection 
for compensation purposes is permitted for an alcohol or drug 
abuse disability acquired as secondary to a service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  Compensation may be awarded only "where there is 
clear medical evidence establishing that alcohol or drug 
abuse is caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing."  Allen, 237 F. 3d at 1381.  

In this case, however, there is no competent medical evidence 
of record to show that the Veteran's service-connected major 
depressive disorder caused or aggravated his alcohol 
dependence.  Service treatment records indicate that the 
Veteran's abuse of alcohol began prior to service, and thus 
prior to the onset of his service-connected depression.  A 
private psychologist in January 2004 appears to suggest that 
the Veteran's alcoholism was the result of his depression, in 
that it was his attempt to cope with (seek relief from) his 
depression, but there is no acknowledgement or discussion of 
the Veteran's alcohol abuse prior to service.  

Consequently, the Veteran was scheduled for a VA examination 
that would address the question of whether the Veteran's 
alcohol dependence was proximately due to or the result of 
the major depressive disorder, or was made worse by the 
service-connected disorder.  The Veteran unfortunately 
canceled that examination, without any reasons given or 
request for a rescheduling of the examination.  

The regulations provide that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record, and that when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  Examples 
of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655 (2009).

Thus, under 38 C.F.R. § 3.655, because the Veteran did not 
attend a VA examination in September 2009 that was necessary 
to decide that portion of his claim pertaining to service 
connection on a secondary basis, it must be denied.  

In that regard, the Board notes that the Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  


The Veteran has failed to cooperate to the full extent in the 
development of his claim when he canceled his appearance at 
the September 2009 VA examination that was necessary to 
decide his claim; accordingly, service connection for alcohol 
dependence on a secondary basis must be denied.  

II.  Higher Ratings

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Furthermore, the Board will consider whether separate ratings 
may be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings," whether it is 
an initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Major Depressive Disorder

Major depressive disorder has been evaluated as 
noncompensable, effective from the date service connection 
was established in January 1995, and evaluated as 50 percent 
disabling, effective from January 27, 2004, under 38 C.F.R. § 
4.130, Diagnostic Code 9434.  

During the pendency of the appeal, the rating criteria for 
evaluating mental disabilities were revised, effective on 
November 7, 1996.  Where the law or regulation changes after 
a claim has been filed but before the administrative or 
judicial appeal process has been concluded, the veteran is 
entitled to the application of the version of the regulation 
that is more favorable to him from the effective date of the 
new regulation, but only the former criteria are to be 
applied for the period prior to the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000).

Under the old criteria, major depressive disorder is 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9434 
(effective prior to November 7, 1996).  Under this code, a 10 
percent rating is warranted when there is symptomatology 
which is less than the criteria required for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent rating is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.

Effective November 7, 1996, the revised rating criteria for 
major depressive disorder are found in 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  Under the revised code, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  




A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, his own 
occupation, or his own name.  

The Global Assessment of Functioning (GAF) score, found in 
the DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)), is a 
scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  A score of 31 to 40 reflects some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood and an inability to 
work.  A score from 41 to 50 reflects serious impairment in 
social and occupation functioning including an inability to 
keep a job.  A score from 51 to 60 reflects moderate symptoms 
or moderate difficulty in social, occupation or school 
functioning.  A score of 61 to 70 is provided when there are 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, or school functioning, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  A score of 71 to 80 reflects symptoms 
that are transient and expectable reactions to psychosocial 
stressors and no more than slight impairment in social, 
occupational or school functioning.

Although some of the Veteran's recorded symptoms are not 
specifically provided for in the ratings schedule, the 
symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or 
exhaustive list of symptomatology which may be considered for 
a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  Further, an examiner's classification of the 
level of a psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage disability rating to be assigned.  38 C.F.R. 
§ 4.126 (2009); 38 C.F.R. § 4.130 (1996); VAOPGCPREC 10-95.  
The disability rating depends on evaluation of all the 
evidence.

The pertinent evidence in the file consists of a private 
medical statement dated in January 2004 and VA records to 
include examinations conducted in February 1995 and March 
2004.  As noted previously, the Veteran was scheduled for a 
VA psychiatric examination in September 2009, and although he 
appeared for an orthopedic examination on that date, he 
canceled his appearance at the psychiatric examination.  
Thus, the evidence that would have been obtained on 
examination cannot be considered.  Olsen v. Principi, 3 Vet. 
App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).

After careful consideration of all the evidence and the old 
and revised criteria for rating mental disabilities, the 
Board finds that the Veteran's service-connected major 
depressive disorder is properly rated as being noncompensable 
from the date that service connection was established until 
January 27, 2004, and as being 50 percent disabling and no 
higher beginning January 27, 2004.  

Prior to January 27, 2004

For the period prior to January 27, 2004, the Veteran's major 
depressive disorder is not compensable, and does not meet the 
rating criteria for a 10 percent rating under either the old 
or revised regulations.  

For a higher rating under the old criteria, there must be 
symptomatology that is less than the criteria required for 
the 30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  At the time of a February 1995 VA examination, 
the Veteran was neatly dressed and groomed.  His speech was 
of normal volume and rate and his affect was appropriate.  
His mood was slightly depressed.  His thought process was 
linear and without any circumstantiality or tangentiality.  
His thought content disclosed no delusions or paranoia, and 
he denied any current suicidal or homicidal ideation.  He 
showed good concentration, abstract thinking, and judgment.  
He has been married to his wife since 1978 and also lives 
with his two childen.  

The diagnoses were alcohol dependence, in remission, and 
history of cannabis and opiate abuse.  The GAF score was 
about 80, denoting slight impairment in social, occupational 
or school functioning, in relation to the diagnosed 
conditions.  In the judgment of the Board, this disability 
picture does not show that the Veteran's major depressive 
disorder is reflective of the level of impairment that is 
contemplated by the criteria for a 10 percent rating.  In 
fact, the Veteran's major depressive disorder, or any other 
mood disorder for that matter, was not even diagnosed at the 
time of the examination, despite there being a symptom of a 
slightly depressed mood.  The Veteran was noted to be working 
as a security guard, and there is no evidence to indicate 
that there was any industrial impairment related to a mood 
disorder.  In short, the February 1995 VA examination 
provides no basis for a compensable rating.  

For a higher rating under the revised criteria, there must be 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or the symptoms must be controlled by continuous 
medication.  As the revised criteria are only applicable from 
November 7, 1996, they are not discussed in relation to the 
VA examination findings that preceded them.  

The only other relevant evidence dated prior to January 27, 
2004 is a letter, dated just a few days before on January 21, 
2004, from a private licensed psychologist, R.W., Ph.D.  In 
it, Dr. W. stated that the Veteran has been in treatment at 
his office since March 2003 and that he has attended regular 
sessions for treatment of moderate depression (dysthymic 
disorder) and attention deficit hyperactivity disorder 
(ADHD).  (There are no treatment records from Dr. W. in the 
claims files.)  He also noted that the Veteran has been in 
treatment and taken antidepressant medications for a number 
of years and that the Veteran has had periods of moderate to 
severe depression since 1992.  (Again, there are no treatment 
records to substantiate this statement, and this statement 
does not reflect the findings of the VA examiner in February 
1995.)  



This letter, while signaling that the Veteran has an 
affirmative diagnosis of depression, which is moderate and 
for which he has taken medication, is the first evidence in 
the record to demonstrate that a higher rating may be 
warranted for the Veteran's current major depressive 
disorder.  However, because the letter is not accompanied by 
any treatment records that provide a definitive date upon 
which the Veteran's depression was affirmatively diagnosed 
and treated with medications, and because the letter does not 
show the impact of the Veteran's mood disorder upon his 
social and industrial, or occupational, functioning, the 
letter does not provide a basis for a higher rating under 
either the old or revised criteria prior to January 2004.  

In light of the foregoing, the Board finds that for the 
period before January 27, 2004, the preponderance of the 
evidence demonstrates that the level of the Veteran's social 
and occupational impairment from major depressive disorder is 
noncompensable under both the old or revised rating criteria.  
Thus, the benefit-of-the-doubt doctrine is inapplicable, and 
a higher rating for the disability for this period must be 
denied.  38 U.S.C.A. § 5107(b).

Beginning January 27, 2004

For the period beginning January 27, 2004, the Veteran's 
major depressive disorder is not more than 50 percent 
disabling, and does not meet the rating criteria for a 70 
percent rating under either the old or revised regulations.  

The relevant medical evidence shows that the Veteran was 
treated for his mental disability at the VA.  Of record are 
outpatient records and a VA examination report of March 2004.  
At the time of the VA examination, the Veteran reported the 
following symptoms consistent with major depressive disorder:  
feelings of sadness, anhedonia, flattened affect, increased 
appetite, poor sleep, irritability, guilt, frustration, low 
self-esteem, and difficulties with memory and concentration.  




On examination, the Veteran was alert and oriented.  He was 
extremely tangential and difficult to keep on track during 
the interviews.  His answers were rather self-occupied 
instead of goal-directed.  He was not delusional and did not 
show symptoms of psychosis.  His memory and attention were 
adequate.  He was rather talkative and had slightly pressured 
speech and difficulty in sitting still, suggestive of some 
ADHD symptoms.  The examiner stated that the Veteran met the 
criteria for major depressive disorder, mild to moderate, as 
well as ADHD (by history) and alcohol dependence (in 
remission).  In light of the Veteran having lost his job two 
months previously, the examiner felt that the Veteran's 
condition had worsened.  He assigned a GAF score of 55, 
denoting moderate symptoms or moderate impairment with social 
and occupational functioning.  

VA outpatient records show findings generally consistent with 
those of the March 2004 VA examination.  For example, in 
April 2004 he was talkative at a normal rate, volume, and 
rhythm.  His affect was slightly incongruent with his story 
of depression.  He was cooperative and his thought processes 
varied from clear, sequential, and logical, to sometimes 
circumstantial.  His mood was best described as possibly 
dysthymic, with anxiety.  He was attentive during the 
interview.  He admitted to passive suicidal ideation, without 
plans or intention.  There was no evidence of delusions or 
special powers.  His insight was fair and his judgment was 
adequate.  He was oriented times four.  His diagnoses 
included dysthymia, moving towards euthymia, with a history 
of depression with anxiety features.  The GAF score was 60, 
denoting moderate symptoms or moderate impairment with social 
and occupational functioning.  The examiner remarked that the 
depression was resolving with medication, and that the bigger 
issue was the Veteran's ADHD, to which the examiner suspected 
the Veteran's variable sleep patterns were related.  

In April 2006, the diagnosis was moderate major depression 
and the GAF was 60.  The Veteran's mood on that occasion was 
moderately depressed, not severely depressed.  Thought 
processes were logical and thought content was appropriate.  



It was noted that he had had a recent exacerbation of his 
major depression due to his marital relationship, which was 
stormy, and his restaurant business with his wife.  In June 
2006, his mood was more stable and his depression was 
moderate.  In September 2006, the major depression was 
characterized as moderate/mild.  In October 2006, his mood 
was euthymic.  In May 2007, he was very tearful and feeling 
more angry; it was noted that he had run out of his 
medication.  Another record in May 2007 indicated that the 
Veteran associated his recent deterioration with his stopping 
of medication.  The GAF was 55.  In August 2007, his mood was 
euthymic and his depression was assessed as moderate/mild.  
Despite considerable marital and financial stressors, his 
depression was assessed as mild in December 2007, March 2008, 
and May 2008.  In March 2009, it was noted that he had had 
panic attacks but that anxiety was now limited to awakening 
from sleep.  Another record that month indicated that the 
Veteran's major depressive disorder was severe (no GAF score 
was provided).  It is observed that the Veteran began seeing 
a new therapist in March 2009, and that the new therapist 
also assessed the Veteran's condition as severe in May 2009.  
However, the therapist did not furnish any explanation as to 
the change in assessment from the previous mild/moderate 
assessment by other counselors.  In August 2009, the Veteran 
was noted to be doing much better.  During this period in 
2009, it was noted that the Veteran was seeking employment 
and also had continuing marital difficulties.  In October 
2009, the Veteran felt guilty as he was not looking hard to 
find a job.  There was no reported suicidal ideation at that 
time.  He continued to take medication.  

Considering the old rating criteria, the disability picture 
presented beginning in January 2004 does not reflect that the 
Veteran's condition is productive of more than considerable 
(i.e., 50 percent) social and industrial impairment.  That 
is, the clinical findings on the VA examination and the 
outpatient visits do not demonstrate that the Veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, or that his 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  



While the records show that he has other mental disorders, 
such as ADHD, that contribute to his social and industrial 
impairment, the level of severity of the depression or major 
depressive disorder alone has primarily been described as 
mild or moderate.  Likewise, all GAF scores reflect this 
characterization of the impact of the depression as no more 
than moderately disabling.  Only has a recent VA therapist 
noted that the major depressive disorder was severe; yet, 
such a recharacterization of the disorder after years of 
moderate severity was not accompanied by any observation of a 
worsening of clinical symptoms reported in the record.  
Further, a GAF score was not furnished to reflect the 
condition as being severe.  Thus, without a showing of a 
material change in condition, the Board finds that since 
January 2004, the Veteran's major depressive disorder has 
remained relatively static and does not meet the old criteria 
for a 70 percent rating.  

The Veteran's psychiatric disability picture also does not 
meet the criteria for a 70 percent rating under the revised 
criteria.  That is, his major depressive disorder symptoms do 
not result in occupational and social impairment with 
deficiencies in most areas (such as work, family relations, 
judgment, thinking, and mood) due to various symptoms.  As 
shown by the VA examination report and VA outpatient records, 
there is no objective evidence of obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; and inability to 
establish and maintain effective relationships.  While the 
Veteran has had suicidal ideation without intent or plan and 
while he has taken medication continuously for depression, in 
the judgment of the Board the severity of his disorder does 
not equate to that contemplated for a 70 percent rating.  
Rather, the description of the effect of the disorder on his 
speech, judgment, thinking, mood, and relationships 
approximates the criteria for a 50 percent rating.  It is 
noted that his depressive disorder has frequently been 
described by words and by GAF as not more than moderately 
disabling.  



The characterization of the disorder as severe by the most 
recent therapist is not borne out by the clinical record and 
not shown by any change in mental status on outpatient 
evaluation.  In sum, the evidence demonstrates that the 
Veteran's major depressive disorder produces no more than 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.  No more than a 50 
percent rating is warranted under the revised criteria.

In light of the foregoing, the Board finds that for the 
period beginning January 27, 2004, the preponderance of the 
evidence demonstrates that the level of the Veteran's social 
and occupational impairment from major depressive disorder is 
no more than 50 percent disabling under either the old or 
revised rating criteria.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and a higher rating for the 
disability for this period must be denied.  38 U.S.C.A. 
§ 5107(b).

In sum, for the period covered in this appeal, the Board 
finds that a noncompensable rating is warranted for the 
period prior to January 27, 2004, and that a 50 percent 
rating is warranted for the period beginning January 27, 
2004.  The evidence does not show that the Veteran meets the 
criteria for a higher rating under the applicable criteria 
for those periods.  In this regard, the Board notes that this 
is an initial rating case, and consideration has been given 
to "staged ratings" for the condition over the period of 
time since service connection became effective on January 1, 
2005.  Fenderson v. West, 12 Vet. App. 119 (1999) ("staged 
ratings" should be considered for various periods of time in 
cases involving initial ratings).  

Left Wrist Disability

The left wrist disability, previously described as sprained 
left wrist and now characterized as arthritis of the left 
wrist, is evaluated as noncompensable prior to September 25, 
2009, and 10 percent disabling beginning September 25, 2009, 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5215.  



Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray is 
rated on the basis of limitation of motion for the specific 
joint involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Codes 5003 or 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  When an evaluation of 
a disability is based on limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the veteran 
may have by virtue of other factors as described in 38 C.F.R. 
§§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The provisions of 38 C.F.R. § 4.40 concern lack of normal 
endurance, functional loss due to pain, and pain on movement 
and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concern weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concern the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Under Code 5215, a maximum 10 percent rating is assigned when 
either palmar flexion is limited in line with the forearm, or 
when dorsiflexion is less than 15 degrees.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The criteria for the next higher rating, 30 percent, for 
ankylosis of the major wrist under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214, requires favorable ankylosis of the 
wrist in 20 degrees to 30 degrees dorsiflexion.

Medical evidence and testimony shows that the Veteran's 
dominant hand is his left hand, so his service-connected 
wrist disability involves a major extremity.  38 C.F.R. 
§ 4.69.  

In January 2004, the Veteran requested that his left wrist 
disability, evaluated as noncompensable, be re-evaluated 
because his condition had worsened.  However, for the period 
prior to September 25, 2009, his disability does not satisfy 
the criteria for a compensable rating.  The clinical findings 
during this period are derived from a March 2004 VA 
examination, at which time he complained of a minor ache in 
his wrist upon forcible wrist extension against resistance.  
He reported very little symptomatic pain in the left wrist.  
He no longer did martial arts as he said it would cause a 
flare-up in the left wrist if he were to punch things.  He 
denied any locking, clicking, popping, any loss of range of 
motion, swelling, deformity, or discoloration.  He had a 
flare-up two or three times a year, usually associated with 
repetitive movement of the wrist against resistance with 
pain.  Normal repetitive movements of daily function did not 
hinder him.  On examination, there was no swelling, 
deformity, or discoloration of the left wrist.  Range of 
motion of the wrist was 70 degrees of flexion, 80 degrees of 
extension, ulnar deviation of 15 degrees, and radial 
deviation of 10 degrees, all pain free with no loss of 
strength (which was 5/5).  Range of motion and strength were 
equal bilaterally.  Grip strength was 5/5.  There was no 
tenderness to palpation about the wrist and the hand, thumb, 
or fingers.  Motor, sensory, and vascular examinations were 
intact.  X-rays of the wrist showed minimal to mild arthritic 
changes.  

The examiner diagnosed wrist sprain on the left with early 
arthritis confirmed on X-ray, and stated that he would expect 
the Veteran to have loss of between zero and 5 percent of his 
range of motion, strength, coordination, and endurance due to 
pain during flare-ups.    He also noted that the Veteran's 
problems regarding his wrist and other orthopedic 
disabilities did not affect his activities of daily living 
and the Veteran was not currently working.  

Based on these findings, the Veteran does not meet the 
criteria for a 10 percent rating under Code 5215, as his left 
wrist range of motion was not limited to the extent that 
palmar flexion was limited in line with the forearm or that 
dorsiflexion was less than 15 degrees.  Even when findings of 
pain on use or during flare-ups were considered on 
examination, there was no credible objective evidence to show 
additional functional limitation to the extent that under the 
limitation-of-motion code the left wrist disability would be 
compensable.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

It is noteworthy that X-rays at the time of the March 2004 VA 
examination showed minimal arthritic changes, and that X-rays 
at the time of the recent September 2009 VA examination were 
negative.  Nevertheless, assuming the presence of arthritis 
confirmed by X-ray, a 10 percent rating would still not be 
warranted prior to September 25, 2009 under Code 5003, which 
affords a compensable rating when limitation of motion is 
noncompensable under the appropriate code and there is X-ray 
evidence of arthritis.  The basis for this is that under Code 
5003, limitation of motion must still be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  There were no such 
objective findings prior to September 25, 2009.  Moreover, 
the examiner in March 2004 expected, but did not objectively 
confirm, that during a flare-up of pain, the Veteran would 
lose not more than 5 percent on range of motion.  Such 
findings and comments by the VA examiner are not deemed to 
satisfy the applicable criteria for a compensable rating.  

In an October 2009 rating decision, the RO granted a 10 
percent rating for the left wrist disability, effective from 
September 25, 2009.  After reviewing the evidence, the Board 
finds that for the period beginning September 25, 2009, the 
left wrist disability does not satisfy the criteria for a 
rating higher than 10 percent.  



At the time of a VA examination on September 25, 2009, the 
Veteran complained of pain on a regular basis for which he 
took ibuprofen.  He related that he did not have significant 
loss of motion or weakness unless he tried to extend the 
wrist against resistance.  On examination, there was a slight 
prominence at the base of the fourth metacarpal with some 
tenderness.  Range of motion of the wrist was 75 degrees of 
extension, 85 degrees of flexion, 45 degrees of ulnar 
deviation and radial deviation, and 90 degrees of supination 
and pronation.  There was mild pain during range of motion 
testing, and no significant change in range of motion upon 
repetition.  Grip strength on the left side was similar to 
the right side.  X-rays of the wrist were essentially 
negative, although the examiner noted that there was a slight 
prominence of bone at the base of the fourth metacarpal 
consistent with an old healed fracture.  The examiner 
diagnosed residuals of fracture of the left hand, base of 
fourth metacarpal, with wrist pain.  The examiner also 
commented that there was no evidence of post-traumatic 
arthritis, and that with repetitive activity, the Veteran 
would likely have flare-ups of worsening pain, with loss of 
another 10 degrees of wrist extension.  There are no other 
clinical findings in reference to the left wrist since 
September 25, 2009.  

Based on the clinical findings to include the absence of any 
ankylosis of the left wrist, the criteria for the next higher 
rating have not been met.  The Board has considered the 
findings of pain with limitation of motion on examination.  
However, in furnishing range of motion findings, where 
applicable, the VA examiner in fact specifically furnished 
measurements of range of motion that gave attention to pain 
and flare-ups.  In any case, there is no credible objective 
evidence to show that pain on use or during flare-ups results 
in ankylosis, or additional functional limitation to the 
extent that under the limitation-of-motion code the left 
wrist disability would be more than 10 percent disabling.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

There are no other rating criteria by which the Veteran would 
be more appropriately evaluated in terms of his left wrist 
disability.  As criteria for a higher rating have not been 
demonstrated, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Degenerative Joint Disease of the Ankles

The degenerative joint disease of the ankles is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5271.  Under Code 
5271, moderate limited motion of the ankle warrants a 10 
percent rating, and marked limited motion of the ankle 
warrants a 20 percent rating.  Normal (full) range of motion 
of the ankle is from 0 degrees to 20 degrees of dorsiflexion 
and from 0 degrees to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis of 
the ankle in plantar flexion, less than 30 degrees, warrants 
a 20 percent rating.  Ankylosis of the ankle in plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees, warrants a 30 
percent rating.

Additionally, under Diagnostic Code 5262, for impairment of 
the tibia and fibula, where there is malunion, a 10 percent 
rating is assigned for slight knee or ankle disability; a 20 
percent rating is assigned for moderate knee or ankle 
disability; and a 30 percent rating is assigned for marked 
knee or ankle disability.  Where there is nonunion, with 
loose motion, requiring brace, a 40 percent rating is 
assigned.

Further, under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray is rated on the basis of limitation of motion for the 
specific joint involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In this case, the Veteran underwent a VA examination in March 
2004, at which time he complained of no pain on a daily 
basis.  He used no braces, canes, crutches, or assistive 
devices.  Before he was laid off from work in January 2004, 
his feet would get tired at the end of the day.  He indicated 
that his strength had always been maintained.  Orthotics 
seemed to have corrected pain and a problem with the Achilles 
tendons of the past.  He reported that twice a year or so his 
ankle became sore.  He denied any instability or loss of 
strength.  On examination of the ankles, there was no 
swelling, deformity, or discoloration.   Range of motion was 
25 degrees of dorsiflexion and 45 degrees of plantar flexion.  
Also, inversion and eversion caused him no pain.  There was a 
slight increase in laxity (left greater than right) on talar 
tilt.  There was 5/5 strength and no tenderness about the 
feet.  The Achilles had no malalignment.  The diagnoses were 
chronic ankle sprain with degenerative osteoarthritis, 
confirmed through previous X-rays, without flare-ups but with 
a reasonable belief that he would lose between 5 percent and 
10 percent of his range of motion, strength, coordination, 
and endurance; and left Achilles tendinitis, asymptomatic 
even with repetitive movement, without tenderness to 
palpation, loss of range of motion, strength, coordination, 
and endurance.  

The Veteran underwent another VA examination in September 
2009, at which time he complained that his right ankle was 
worse than the left ankle.  He related that he had occasional 
flare-ups with prolonged standing.  He did not use a cane, 
crutch, or brace.  He complained of significant loss of 
motion in the ankles.  He stated that his ankles had a 
tendency to roll on him when walking on uneven surfaces.  He 
complained of a lack of strength and endurance with prolonged 
standing.  On examination, the ankles had range of motion 
within normal limits without changes, including 10 degrees of 
dorsiflexion and 70 degrees of plantar flexion.  There was no 
focal slowing or effusion.  There was no tenderness in the 
left ankle, and the right ankle had some mild tenderness over 
the anterolateral joint.  There was no instability.  X-rays 
of the ankles showed mild bilateral degenerative changes and 
a left calcaneal spur.  The examiner diagnosed residuals of 
chronic ankle sprain with noted very mild degenerative 
changes.  


The examiner further commented that the left ankle was 
asymptomatic with normal range of motion and no pain and 
swelling, and that the right ankle had normal range of 
motion, no swelling, but mild tenderness.  With repetitive 
activity and flare-ups, the Veteran would likely have 
worsening pain in the ankles but no significant loss of range 
of motion.  The examiner concluded that the Veteran's 
conditions, to include his bilateral ankle condition, would 
not limit him from finding gainful employment, and that if he 
found employment that required prolonged standing, he may get 
flare-ups but he would not be completely limited from 
performing his work.  

The record does not contain additional medical records to 
reflect findings different or worse than those on the VA 
examinations.  For example, on a VA rheumatology consult in 
September 2008, the Veteran's ankles were noted as not 
painful.  On a VA podiatry consult in January 2009, it was 
noted that there was decreased ankle joint dorsiflexion, more 
noticeable on the right, but loss of motion was not 
quantified in terms of degrees of any loss.  

After carefully reviewing the medical evidence and 
considering the Veteran's contentions, the Board finds that 
the preponderance of the evidence is against his claims for 
higher ratings for degenerative joint disease of the ankles, 
as explained herein below.  

The degenerative joint disease of the right ankle is 
evaluated as noncompensable prior to September 25, 2009, and 
10 percent disabling beginning September 25, 2009.  The 
degenerative joint disease of the left ankle is evaluated as 
noncompensable for the entire period of the appeal.  

In reviewing the evidence, the Board finds that prior to the 
VA examination on September 25, 2009, the medical evidence 
does not show that the Veteran has moderate limitation of 
motion of the right ankle or of the left ankle, as required 
for the assignment of a 10 percent rating under Diagnostic 
Code 5271, or that he has slight ankle disability with 
impairment of the tibia or fibula, as required for the 
assignment of a 10 percent rating under Diagnostic Code 5262.  

On the 2004 VA examination, his ankles were demonstrated to 
have essentially normal range of motion, without swelling or 
pain.  Additionally, the findings do not more nearly 
approximate the criteria for the next higher rating under the 
applicable rating criteria when taking into account the 
provisions of 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In that regard, the VA examiner in 
2004 expected a loss of 5 percent to 10 percent in range of 
motion, which is minimal and in the judgment of the Board 
does not equate to moderate limitation of motion of either 
ankle for a compensable rating.  

It is acknowledged that at the time of the March 2004 VA 
examination, the examiner noted that previous X-rays showed 
degenerative osteoarthritis.  Nevertheless, even with this X-
ray confirmation of arthritis, a 10 percent rating would 
still not be warranted prior to September 25, 2009 under Code 
5003, which affords a compensable rating when limitation of 
motion is noncompensable under the appropriate code and there 
is X-ray evidence of arthritis.  The reason for this is 
because under Code 5003 limitation of motion must still be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  There 
were no such objective findings prior to September 25, 2009.  
Moreover, the examiner in March 2004 expected, but did not 
objectively confirm, that the Veteran would lose 5 percent to 
10 percent of his range of motion, presumably during a flare-
up of pain.  Such findings and comments by the VA examiner 
are not deemed to satisfy the applicable criteria for a 
compensable rating under Code 5003.  

There are no other objective findings in the record dated 
prior to September 25, 2009, which show findings that are 
worse than those from the March 2004 VA examination.  

Beginning September 25, 2009, the Board finds that the 
medical evidence does not demonstrate that the Veteran has 
moderate limitation of motion of the left ankle or marked 
limitation of motion of the right ankle, as required for the 
assignment of a 10 percent rating and 20 percent rating, 
respectively, under Diagnostic Code 5271.  


Nor does the evidence show that he has slight left ankle 
disability with impairment of the tibia or fibula or moderate 
right ankle disability with impairment of the tibia or 
fibula, as required for the assignment of a 10 percent rating 
and 20 percent rating, respectively, under Diagnostic Code 
5262.  On the September 2009 VA examination, despite 
complaints of significant loss of motion in the ankles, the 
examiner commented that both ankles had normal range of 
motion, without swelling.  Further, the left ankle also 
demonstrated no pain, but the right ankle had some mild 
tenderness.  Additionally, the findings do not more nearly 
approximate the criteria for the next higher rating under the 
applicable rating criteria when taking into account the 
provisions of 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In that regard, the VA examiner in 
September 2009 expected that with repetitive activity and 
flare-ups there likely would be worsening pain in the ankles 
but no significant loss of motion, which in the judgment of 
the Board does not equate to moderate limitation of motion of 
the left ankle for a compensable rating or to marked 
limitation of motion of the right ankle for a 20 percent 
rating.  

The September 2009 VA examiner noted that very mild 
degenerative changes on X-rays of the ankles.  In regard to 
the left ankle, even with this X-ray confirmation of 
arthritis, a 10 percent rating would still not be warranted 
beginning September 25, 2009 under Code 5003.  As previously 
noted, this code affords a compensable rating when limitation 
of motion is noncompensable under the appropriate code and 
there is X-ray evidence of arthritis.  However, under Code 
5003, limitation of motion must still be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  There were no such 
objective findings beginning on September 25, 2009.  In fact, 
the examiner indicated that the Veteran's left ankle was 
asymptomatic on evaluation.  Also, the examiner expected, but 
did not objectively confirm, that the Veteran would have 
worsening pain in the ankle but no significant loss of motion 
upon repetitive activity and flare-ups.  This comment by the 
VA examiner is not deemed to satisfy the applicable criteria 
for a compensable rating under Code 5003 in regard to the 
left ankle.    

There are no other objective findings in the record dated 
after September 25, 2009, which show findings that are worse 
than those from the March 2004 VA examination.  

For the reasons articulated above, the Board concludes that 
under applicable criteria a compensable rating for the 
bilateral ankle disabilities prior to September 25, 2009 is 
not warranted, a compensable rating for the left ankle 
disability beginning September 25, 2009 is not warranted, and 
a rating higher than 10 percent for the right ankle 
disability beginning September 25, 2009 is not warranted.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular rating is 
therefore adequate and referral for extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), 
aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 
2009).  

Here, in the judgment of the Board, the rating criteria for 
each of the disabilities discussed herein reasonably describe 
the Veteran's disability level.  Therefore, the disability 
picture is contemplated by the Rating Schedule.  
Consequently, referral for extraschedular consideration is 
not required under 38 C.F.R. § 3.321(b)(1).




ORDER

Service connection for alcohol dependence is denied.  

An initial compensable rating before January 27, 2004, and an 
initial rating higher than 50 percent effective January 27, 
2004, for major depressive disorder, is denied.  

A compensable rating before September 25, 2009, and a rating 
higher than 10 percent beginning September 25, 2009, for a 
left wrist disability, is denied.  

A compensable rating before September 25, 2009, and a rating 
higher than 10 percent beginning September 25, 2009, for 
degenerative joint disease of the right ankle, is denied.  

A compensable rating for degenerative joint disease of the 
left ankle is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


